23 A.3d 724 (2011)
301 Conn. 929
Leyla MIRJAVADI et al.
v.
Anthony VAKILZADEH et al.
SC 18813
Supreme Court of Connecticut.
Decided June 30, 2011.
Lloyd D. Pedersen, Hartford, in support of the petition.
Brenden P. Leydon, Stamford, in opposition.
The defendant Maria Varone's petition for certification for appeal from the Appellate Court, 128 Conn.App. 61, 18 A.3d 591, is granted, limited to the following issue:
"Did the Appellate Court properly determine that several of the facts found by the trial court were clearly erroneous, and, therefore, the judgment in favor of the defendant must be reversed?"
ROGERS, C.J., did not participate in the consideration of or decision on this petition.